Opinion issued June 21, 2012.




                                   In The

                             Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-10-00306-CR
                          ———————————
     WILLIAMS HARVEY EPPERLY III, A/K/A WILLIAM HARVEY
                   EPPERLY III, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee




                  On Appeal from the 174th District Court
                          Harris County, Texas
                      Trial Court Case No. 1220035



                        MEMORANDUM OPINION

      Appellant Williams Harvey EpperlyIII was charged with the third-degree

felony of failure to register as a sex offender.   SeeTEX. CODE CRIM. PROC.
ANN.art. 62.102(a), (b)(2) (West 2006).Epperly pleaded guilty without an agreed

recommendation for punishment. The trial court sentenced Epperly to five years

in the institutional division of the Texas Department of Criminal Justice but

suspended the sentence and placed Epperly on community supervision for five

years.

         Epperly’sappointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

         Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex.Crim.App.1978). Counsel indicates that

he has thoroughly reviewed the record and that he is unable to advance any ground

of error that warrants reversal. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).

         In addition, counsel’s brief reflects that he delivered a copy of the brief to

Epperlyand informed him of his right to examine the appellate record andto file a

response.SeeIn reSchulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

                                            2
      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous.See Anders, 386 U.S. at 744, 87 S.Ct. at

1400; Garner v. State, 300 S.W.3d 763, 766–67 (Tex.Crim.App.2009) (explaining

that frivolity is determined by considering whether there are ―arguable grounds‖

for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005)(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals.See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1Appellant’s counsel,Terrence Gaiser, must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court.SeeTEX. R. APP. P. 6.5(c). We dismiss all pending

motions as moot.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27
      (Tex.Crim.App.2005).
                                           3
                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4